Citation Nr: 1000758	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
ankle sprains. 

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for a right shoulder 
disability. 

5.  Entitlement to an initial compensable rating for left 
shoulder sprain. 



ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 2004 to June 2006.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in November 2007 by the Cleveland Regional Office (RO) 
of the Department of Veterans Affairs (VA).  During the 
pendency of the appeal, the claims file was transferred to 
the VA Regional Office for Foreign Claims located in 
Pittsburgh.  

In March 2009, evidence from the Veteran's was received by 
the Board subsequent to the issuance of the last SSOC. A 
waiver of RO consideration was not provided. However, a 
review of this evidence reveals that the submission consists 
of duplicate copies of records that have previously been 
considered.  Therefore, a decision by the Board at this time 
is not precluded. 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for a 
bilateral knee disability, a low back disability, bilateral 
ankle sprains, and a right shoulder disability are the 
subject of a remand section of this decision. 


FINDINGS OF FACTS

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran's left shoulder sprain is manifested by 
subjective complaints of pain on motion.

CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for a left 
shoulder sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2007, prior 
to the date of the issuance of the appealed rating decision 
issued in November 2007.

In regards to the claim seeking an initial compensable rating 
for a left shoulder sprain, as the November 2007 rating 
decision that is on appeal granted service connection for a 
left shoulder sprain and assigned a rating and an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman, supra.  Notably, the May 2008 letter also 
provided the Veteran with notice on the "downstream" issues 
of disability rating and effective date criteria.  July 2008 
and March 2009 supplemental statements of the case 
readjudicated the matters after the Veteran had ample 
opportunity to respond and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has not alleged that notice as 
to this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) 

VA has also fulfilled its duty to assist in obtaining the 
Veteran's service treatment records (STR's).  Private medical 
records from Severance Hospital in Seoul, Korea and a 
statement from the Veteran's acupuncturist have been 
associated with the claims file.  The Veteran has not 
identified any outstanding medical evidence.  

In regards to the claim seeking an increased initial rating 
for a left shoulder sprain, the Board finds that the 
Veteran's STR's and June 2007 record from Severance Hospital 
is adequate for rating purposes.  In regards to the claim 
seeking service connection for chronic bilateral ankle 
sprains, given the favorable decision below a VA examination 
is not necessary.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate these claims, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

i.  Left Shoulder Sprain 

Service connection for a left shoulder sprain was established 
in a rating decision issued in November 2007 and a 
noncompensable (zero percent) disability evaluation pursuant 
to 38 C.F.R. § 4.71a, DC 5201 was assigned, based upon the 
findings of the June 2007 records from Severance Hospital.

The Veteran is seeking a higher, compensable disability 
evaluation for his service-connected left shoulder sprain.  
Shoulder sprain is not listed on the Rating Schedule and the 
RO applied DC 5201 pursuant to 38 C.F.R. § 4.20 (2009), which 
provides that it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin. Id.

Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  The lowest rating under that code is 20 percent, which 
requires limitation of the minor arm midway between the side 
and shoulder level.  A 30 percent rating is assignable where 
motion of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201 (2009).  A 20 percent 
rating for the major arm requires limitation at the shoulder 
level.  A 30 percent rating is assignable where motion of the 
major arm is limited midway between the side and shoulder 
level.  A 40 percent rating is assignable where motion of the 
major arm is limited to 25 degrees from the side. 38 C.F.R. 
§ 4.71a, DC 5201 (2009).  

Normal range of motion for the shoulder is 180 degrees of 
forward elevation and abduction, and 90 degrees of external 
and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.

On April 2006 separation examination and report of medical 
history, the Veteran reported that he had shoulder pain on 
motion and occasional shoulder pain with work.  June 2007 
records from Severance Hospital included a diagnosis of 
sprain of the supraspinatus tendon based on results of an 
MRI.  A physical examination of the musculoskeletal system 
revealed shoulder pain.  There was no limitation of motion of 
the left shoulder. 
Based on the reported findings, the Board finds that, 
analogous to rating for arthritis, an initial evaluation of 
10 percent for the service-connected left shoulder disability 
is warranted based on the reports of pain and functional 
impairment accompanied by noncompensable limitation of 
motion.  See Code 5003.  Further, however, the Veteran's left 
arm is not shown to be limited at the shoulder level to 
warrant a higher, 20 percent, compensable rating under Code 
5201. 

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the left shoulder, but finds 
that no higher rating is assignable.  As there is no evidence 
or assertion of dislocation, malunion, or other impairment 
of, the humorous, clavicle, or scapula; or ankylosis, a 
rating under Codes 5200, 5202, or 5203 is not warranted.  
There is no X-ray evidence of arthritis of the left shoulder.
  
In reaching this conclusion, the Board has resolved the 
benefit-of-the-doubt in the Veteran's favor.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted an initial rating other than 10 
percent.  See Hart, supra; Fenderson, supra.

ii.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  In this case, the Board finds that the ratings 
provided by the rating schedule under Diagnostic Code 5003 
appropriately reflects the disability level and 
symptomatology of the Veteran's left shoulder sprain.  
Accordingly, no referral for extraschedular consideration is 
warranted. Id.


ORDER

Entitlement to an initial 10 percent rating for a left 
shoulder sprain is granted, subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

Chronic Bilateral Ankle Sprains

The Veteran contends that he repeatedly injured his ankles in 
service and has continued to have pain in his ankles since 
service.  

On review of the record, the Veteran's STR's support his 
contentions in that he was seen at least five separate times 
for bilateral ankle injuries at which time he had complaints 
of pain and was diagnosed with either bilateral ankle sprain 
or chronic bilateral ankle sprain.  A March 2006 X-ray of the 
right ankle was normal, a diagnosis of chronic ankle sprains 
was noted.  Although July 2004 medical prescreen of medical 
history report noted that the Veteran repeatedly sprained his 
right ankle in 8th grade, an examiner indicated that the 
prior ankle condition was not chronic and was no longer an 
active issue.  On April 2006 separation examination, ankle 
pain was noted.  On April 2006 report of medical history, the 
Veteran reported that he had foot trouble and that he had 
repeated injuries to his ankles.  

June 2007 records from Severance Hospital showed continued 
complaints of bilateral ankle pain although X-rays and an MRI 
of the bilateral ankles showed no abnormalities.  July 2008 
correspondence from K. H., an acupuncturist, noted that the 
Veteran received acupuncture treatments for pain in his 
ankles for the past 17 months.  

ii.  Bilateral Knee, Low Back & Right Shoulder Disabilities

The Veteran contends that he currently has bilateral knee, 
low back, and right shoulder disabilities that are related to 
his service.  

Here, STR's showed that in October 2005, the Veteran was 
treated once for complaints of right shoulder pain and was 
diagnosed with a possible minimal strain of the trapezius.  
On his April 2006 report of medical history, the Veteran 
reported lower back and knee pain.  On his April 2006 
separation examination, shoulder and back pain were noted, 
however, a clinical examination of his upper and lower 
extremities and spine (other musculoskeletal system) were 
normal.  

Post service medical records included June 2007 records from 
Severance Hospital that showed complaints of back, bilateral 
knee, and right shoulder pain.  X-rays and an MRI of the 
lumbar spine showed no abnormalities.  July 2008 
correspondence from K. H., an acupuncturist, noted that the 
Veteran received acupuncture treatments for pain in his knees 
and back for the past 17 months.  

In view of the above evidence, a remand is required for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of the 
disabilities at issue during the period of 
this claim, or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on her behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an orthopedic examination to determine the 
nature and etiology of any current 
disability of the ankles, knees, low back, 
and right shoulder.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  

The examiner should elicit from the 
veteran all relevant complaints and should 
identify all currently supported diagnoses 
pertaining to those complaints.  

The examiner should provide an opinion as 
to whether it is as least as likely as not 
(50 percent or greater probability) that 
any current knee, ankle, low back, or 
right shoulder condition had its onset in 
service or is otherwise related to 
service. Reasons and bases for all 
conclusions should be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate these remanded claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, she 
and her representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


